PER CURIAM.
The appellant Schaefer was charged in Palm Beach County, Florida, on the 28th of April 1969 with having issued a worthless check for the purpose of obtaining things of value in violation of F.S. Section 832.05(3), F.S.A. On 29 September 1970 the defendant pled guilty and was sentenced on 22 January 1971 to confinement in the Palm Beach County jail for a period of one year. This appeal is from the judgment and sentence. The plea of guilty was obviously the result of plea-bargaining between the defendant’s attorney and the prosecuting attorney for the state.
Appellant’s first point on appeal questions the sufficiency of the trial court’s inquiry of appellant before accepting his plea. We affirm as to this point on the theory expressed by the First District Court of Appeal in Kelly v. State, Fla.App.1971, 254 So.2d 22.
Appellant’s second point charges that the trial court erred in failing to allow appellant to withdraw his guilty plea. We affirm as to the second point on two grounds. First, no timely motion to withdraw was made. See Rule 3.170(f), CrPR, 33 F.S.A., and Stapleton v. State, Fla.App. 1970, 239 So.2d 140, 142. Secondly, in our opinion, there is no adequate basis in the record to support the asserted error.
The judgment and sentence are affirmed without prejudice to the right of appellant *122to attack'voluntariness in fact of the guilty plea by appropriate motion under Rule 3.-850, CrPR.
Affirmed.
REED, C. J., and MAGER, J., concur.
WALDEN, J., dissents, with opinion.